Title: To Thomas Jefferson from Gaetano Drago di Domenico, 13 July 1793
From: Drago di Domenico, Gaetano
To: Jefferson, Thomas


Genoa, 13 July 1793. All intercourse between France and Great Britain having ended late in February, he encloses via a friend in London a copy of the 25 Mch. letter he sent by way of France and entreats TJ’s support for the object of it. Since writing that letter the price of wheat here has risen to 86 shillings British sterling per quarter because of heavy French demand. Several convoys of 20 to 30 merchant ships loaded with corn sailed from here and Leghorn to Marseilles before this practice was halted by the late appearance off this harbor of a Spanish fleet of 24 ships of the line and 9 frigates. A French frigate and 12 trading vessels with corn for France sequestered in this port by the fleet are just leaving after learning that it has left this coast. It is not unlikely this French convoy will encounter the British Mediterranean fleet because the division commanded by Admiral Hood reportedly arrived at Gibraltar on 19 June; joined to the 22 sail of the line, besides frigates, of Vice Admiral Gell, Cosby, and Hotham, as well as the Spanish fleet, this will constitute a force more formidable than any the French can mount in these seas. He hears that the French are readying with the utmost dispatch the 20 ships of the line and 13 frigates they have at Toulon. While the French find it difficult to penetrate into Piedmont on the Nice side, they have captured several camps and advanced posts from the “Austro Piedmentese” and driven them back to “Savigio and Monte Ravs,” though they have suffered severe losses in three unsuccessful attacks on the latter place, which like the former is deemed invulnerable. With 40,000 men there now and reinforcements daily arriving, the French do not seem to be abandoning their project. The King of Sardinia, much embarrassed by the present state of things, has scarcely enough revenue to meet his expenditures; although reportedly the Court of St. James has lately sent him a large sum of money, his fear of a French advance into Piedmont has led him to send his archives to Mantua. It is reported that news about the Spanish and British fleets has led the King of Naples to join the coalition against France. It is further presumed that the belligerent powers are trying to win the accession of Tuscany. Thankfully the Genoese republic remains neutral, with almost all of its troops sent to the frontier and with the town itself under the control of its greatest noblemen, genteel families, and people of property.
